DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13-19 are objected to because of the following informalities:    
In claim 13, line 3, it is suggested that “the first downlink digital” be replaced with “a first downlink digital”.
In claim 13, line 7, it is suggested that “the second downlink digital” be replaced with “a second downlink digital”.
In claim 17, line 1, it is suggested that “The method of claim 16,” be replaced with “The method of claim 16, further comprising,”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 and 22-25 of U.S. Patent No.: US 11,190,230 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application: 17/537,430
US 11,190,230 B1
1. A method for supporting wide bandwidth digital pre-distortion (DPD) in a wireless communications system (WCS), comprising: 
in a first transceiver circuit:  receiving a first downlink digital communications signal corresponding to a first signal bandwidth; and converting the first downlink digital communications signal into a first downlink radio frequency (RF) communications signal corresponding to a first processing bandwidth that is at least three times the first signal bandwidth; 
in a second transceiver circuit: receiving a second downlink digital communications signal corresponding to a second signal bandwidth; and converting the second downlink digital communications signal into a second downlink RF communications signal corresponding to a second processing bandwidth that is at least three times the second signal bandwidth; 
outputting at least one downlink RF communications signal comprising the first downlink RF communications signal and the second downlink RF communications signal and corresponding to a carrier bandwidth, wherein the carrier bandwidth is greater than or equal to a sum of the first signal bandwidth and the second signal bandwidth and narrower than a sum of the first processing bandwidth and the second processing bandwidth; and 

converting the first downlink digital communications signal corresponding to the first signal bandwidth into the first downlink RF communications signal corresponding to the first processing bandwidth.
2. The method of claim 1, further comprising passing the first downlink RF communications signal inside the first processing bandwidth and blocking the first downlink RF communications signal outside the first processing bandwidth.


17. A method for supporting wide bandwidth digital pre-distortion (DPD) in a remote unit for a wireless communications system (WCS), comprising: 
in a first transceiver circuit: receiving a first downlink digital communications signal corresponding to a first signal bandwidth; and converting the first downlink digital communications signal into a first downlink radio frequency (RF) communications signal corresponding to a first processing bandwidth that is at least three times the first signal bandwidth; 

in a second transceiver circuit: receiving a second downlink digital communications signal corresponding to a second signal bandwidth; and converting the second downlink digital communications signal into a second downlink RF communications signal corresponding to a second processing bandwidth that is at least three times the second signal bandwidth; and 

outputting, via a combining circuit, at least one downlink RF communications signal comprising the first downlink RF communications signal and the second downlink RF communications signal and corresponding to a carrier bandwidth, wherein the carrier bandwidth is greater than or equal to a sum of the first signal bandwidth and the second signal bandwidth and narrower than a sum of the first processing bandwidth and the second processing bandwidth.

19. The method of claim 17, further comprising: in the first transceiver circuit: 

converting the first downlink digital communications signal corresponding to the first signal bandwidth into the first downlink RF communications signal corresponding to the first processing bandwidth; 

passing the first downlink RF communications signal inside the first processing bandwidth and blocking the first downlink RF communications signal outside the first processing bandwidth; and

amplifying the first downlink RF communications signal; and in the second transceiver circuit: converting the second downlink digital communications signal corresponding to the second signal bandwidth into the second downlink RF communications signal corresponding to the second processing bandwidth; passing the second downlink RF communications signal inside the second processing bandwidth and blocking the second downlink RF communications signal outside the second processing bandwidth; and amplifying the second downlink RF communications signal.
3. The method of claim 2, further comprising providing the first downlink digital communications signal and the second downlink digital communications signal from a central unit to the first transceiver circuit and the second transceiver circuit, respectively.
18. The method of claim 17, further comprising providing the first downlink digital communications signal and the second downlink digital communications signal from a central unit to the first transceiver circuit and the second transceiver circuit, respectively.

4. The method of claim 1, further comprising combining the first downlink RF communications signal and the second downlink RF communications signal to generate the at least one downlink RF communications signal.

22. The method of claim 17, further comprising combining the first downlink RF communications signal and the second downlink RF communications signal to generate the at least one downlink RF communications signal.

5. The method of claim 4, further comprising passing the at least one downlink RF communications signal inside the carrier bandwidth and blocking the at least one downlink RF communications signal outside the carrier bandwidth.

23. The method of claim 22, further comprising passing the at least one downlink RF communications signal inside the carrier bandwidth and blocking the at least one downlink RF communications signal outside the carrier bandwidth.

6. The method of claim 4, further comprising: passing the first downlink RF communications signal inside the carrier bandwidth and blocking the first downlink RF communications signal outside the carrier bandwidth; and 
passing the second downlink RF communications signal inside the carrier bandwidth and blocking the second downlink RF communications signal outside the carrier bandwidth.

24. The method of claim 22, further comprising: passing the first downlink RF communications signal inside the carrier bandwidth and blocking the first downlink RF communications signal outside the carrier bandwidth; and 
passing the second downlink RF communications signal inside the carrier bandwidth and blocking the second downlink RF communications signal outside the carrier bandwidth.

7. The method of claim 1, further comprising, in one of the first transceiver circuit and the second transceiver circuit, receiving an uplink RF communications signal and converting the uplink RF communications signal into an uplink digital communications signal.

25. The method of claim 17, further comprising, in one of the first transceiver circuit and the second transceiver circuit, receiving an uplink RF communications signal and converting the uplink RF communications signal into an uplink digital communications signal.

8. A method for supporting wide bandwidth digital pre-distortion (DPD) in a wireless communications system (WCS), comprising:
 



receiving a first downlink digital communications signal corresponding to a first signal bandwidth; 

converting the first downlink digital communications signal into a first downlink radio frequency (RF) communications signal corresponding to a first processing bandwidth that is at least three times the first signal bandwidth; 



receiving a second downlink digital communications signal corresponding to a second signal bandwidth; 

converting the second downlink digital communications signal into a second downlink RF communications signal corresponding to a second processing bandwidth that is at least three times the second signal bandwidth;  

outputting, via a combining circuit, at least one downlink RF communications signal comprising the first downlink RF communications signal and the second downlink RF communications signal and corresponding to a carrier bandwidth, wherein the carrier bandwidth is greater than or equal to a sum of the first signal bandwidth and the second signal bandwidth and narrower than a sum of the first processing bandwidth and the second processing bandwidth;




converting the first downlink digital communications signal corresponding to the first signal bandwidth into the first downlink RF communications signal corresponding to the first processing bandwidth; 

passing the first downlink RF communications signal inside the first processing bandwidth and blocking the first downlink RF communications signal outside the first processing bandwidth; and 

amplifying the first downlink RF communications signal.



9. The method of claim 8, further comprising:
converting the second downlink digital communications signal corresponding to the second signal bandwidth into the second downlink RF communications signal corresponding to the second processing bandwidth; 
passing the second downlink RF communications signal inside the second processing bandwidth and blocking the second downlink RF communications signal outside the second processing bandwidth; and 
amplifying the second downlink RF communications signal.
17. A method for supporting wide bandwidth digital pre-distortion (DPD) in a remote unit for a wireless communications system (WCS), comprising: 

in a first transceiver circuit: 

receiving a first downlink digital communications signal corresponding to a first signal bandwidth; and 
converting the first downlink digital communications signal into a first downlink radio frequency (RF) communications signal corresponding to a first processing bandwidth that is at least three times the first signal bandwidth; 

in a second transceiver circuit: 

receiving a second downlink digital communications signal corresponding to a second signal bandwidth; and 

converting the second downlink digital communications signal into a second downlink RF communications signal corresponding to a second processing bandwidth that is at least three times the second signal bandwidth; and 

outputting, via a combining circuit, at least one downlink RF communications signal comprising the first downlink RF communications signal and the second downlink RF communications signal and corresponding to a carrier bandwidth, wherein the carrier bandwidth is greater than or equal to a sum of the first signal bandwidth and the second signal bandwidth and narrower than a sum of the first processing bandwidth and the second processing bandwidth.

19. The method of claim 17, further comprising: in the first transceiver circuit: 

converting the first downlink digital communications signal corresponding to the first signal bandwidth into the first downlink RF communications signal corresponding to the first processing bandwidth; 

passing the first downlink RF communications signal inside the first processing bandwidth and blocking the first downlink RF communications signal outside the first processing bandwidth; and

amplifying the first downlink RF communications signal; and 

in the second transceiver circuit: 


converting the second downlink digital communications signal corresponding to the second signal bandwidth into the second downlink RF communications signal corresponding to the second processing bandwidth; 
passing the second downlink RF communications signal inside the second processing bandwidth and blocking the second downlink RF communications signal outside the second processing bandwidth; and 
amplifying the second downlink RF communications signal.

10. The method of claim 9, further comprising: receiving the first downlink digital communications signal via a first digital interface that is a common public radio interface (CPRI); and 
receiving the second downlink digital communications signal via a second digital interface that is the CPRI.

20. The method of claim 19, further comprising: receiving the first downlink digital communications signal via a first digital interface that is a common public radio interface (CPRI); and 
receiving the second downlink digital communications signal via a second digital interface that is the CPRI.
11. The method of claim 8, further comprising combining the first downlink RF communications signal and the second downlink RF communications signal to generate the at least one downlink RF communications signal.

22. The method of claim 17, further comprising combining the first downlink RF communications signal and the second downlink RF communications signal to generate the at least one downlink RF communications signal.

12. The method of claim 11, further comprising passing the at least one downlink RF communications signal inside the carrier bandwidth and blocking the at least one downlink RF communications signal outside the carrier bandwidth.

23. The method of claim 22, further comprising passing the at least one downlink RF communications signal inside the carrier bandwidth and blocking the at least one downlink RF communications signal outside the carrier bandwidth.

13. A method for supporting wide bandwidth digital pre-distortion (DPD) in a wireless communications system (WCS), comprising: 


in a first transceiver circuit,




converting the first downlink digital communications signal corresponding to a first signal bandwidth into a first downlink radio frequency (RF) communications signal corresponding to a first processing bandwidth that is at least three times the first signal bandwidth; 

in a second transceiver circuit, 






converting the second downlink digital communications signal corresponding to a second signal bandwidth into a second downlink RF communications signal corresponding to a second processing bandwidth that is at least three times the second signal bandwidth; 

outputting, via a combining circuit, at least one downlink RF communications signal comprising the first downlink RF communications signal and the second downlink RF communications signal and corresponding to a carrier bandwidth, wherein the carrier bandwidth is greater than or equal to a sum of the first signal bandwidth and the second signal bandwidth and narrower than a sum of the first processing bandwidth and the second processing bandwidth; and


providing the first downlink digital communications signal and the second downlink digital communications signal from a central unit to the first transceiver circuit and the second transceiver circuit, respectively.

17. A method for supporting wide bandwidth digital pre-distortion (DPD) in a remote unit for a wireless communications system (WCS), comprising: 

in a first transceiver circuit: 

receiving a first downlink digital communications signal corresponding to a first signal bandwidth; and 
converting the first downlink digital communications signal into a first downlink radio frequency (RF) communications signal corresponding to a first processing bandwidth that is at least three times the first signal bandwidth; 


in a second transceiver circuit: 

receiving a second downlink digital communications signal corresponding to a second signal bandwidth; and 

converting the second downlink digital communications signal into a second downlink RF communications signal corresponding to a second processing bandwidth that is at least three times the second signal bandwidth; and 



outputting, via a combining circuit, at least one downlink RF communications signal comprising the first downlink RF communications signal and the second downlink RF communications signal and corresponding to a carrier bandwidth, wherein the carrier bandwidth is greater than or equal to a sum of the first signal bandwidth and the second signal bandwidth and narrower than a sum of the first processing bandwidth and the second processing bandwidth.

18. The method of claim 17, further comprising providing the first downlink digital communications signal and the second downlink digital communications signal from a central unit to the first transceiver circuit and the second transceiver circuit, respectively.

14. The method of claim 13, further comprising: in the first transceiver circuit: 

converting the first downlink digital communications signal corresponding to the first signal bandwidth into the first downlink RF communications signal corresponding to the first processing bandwidth; 

passing the first downlink RF communications signal inside the first processing bandwidth and blocking the first downlink RF communications signal outside the first processing bandwidth.

15. The method of claim 14, further comprising amplifying the first downlink RF communications signal.

16. The method of claim 15, further comprising,
in the second transceiver circuit,

converting the second downlink digital communications signal corresponding to the second signal bandwidth into the second downlink RF communications signal corresponding to the second processing bandwidth.


17. The method of claim 16, 
in the second transceiver circuit:
passing the second downlink RF communications signal inside the second processing bandwidth and blocking the second downlink RF communications signal outside the second processing bandwidth; and 
amplifying the second downlink RF communications signal.


19. The method of claim 17, further comprising: in the first transceiver circuit: 

converting the first downlink digital communications signal corresponding to the first signal bandwidth into the first downlink RF communications signal corresponding to the first processing bandwidth; 

passing the first downlink RF communications signal inside the first processing bandwidth and blocking the first downlink RF communications signal outside the first processing bandwidth; and


amplifying the first downlink RF communications signal; and 


in the second transceiver circuit: 

converting the second downlink digital communications signal corresponding to the second signal bandwidth into the second downlink RF communications signal corresponding to the second processing bandwidth; 



passing the second downlink RF communications signal inside the second processing bandwidth and blocking the second downlink RF communications signal outside the second processing bandwidth; and 
amplifying the second downlink RF communications signal.


18. The method of claim 13, further comprising combining the first downlink RF communications signal and the second downlink RF communications signal to generate the at least one downlink RF communications signal.

22. The method of claim 17, further comprising combining the first downlink RF communications signal and the second downlink RF communications signal to generate the at least one downlink RF communications signal.

19. The method of claim 18, further comprising passing the at least one downlink RF communications signal inside the carrier bandwidth and blocking the at least one downlink RF communications signal outside the carrier bandwidth.

23. The method of claim 22, further comprising passing the at least one downlink RF communications signal inside the carrier bandwidth and blocking the at least one downlink RF communications signal outside the carrier bandwidth.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631